 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.39
 
FIRST AMENDED AND RESTATED PROMISSORY NOTE
ISSUED TO ROBERT W. DUNLAP DATED JANUARY 11, 2008

 
 
 

--------------------------------------------------------------------------------

 

F i r s t   A m e n d e d   a n d   R e s t a t e d
P r o m i s s o r y   N o t e


$30,000.00                                                                                                                            
January 1, 2008


FOR VALUE RECEIVED, Park-Premier Mining Company, a Utah Corporation
(“Borrower”), promises to pay to the order of Robert W. Dunlap, or his assigns
(“Lender”), at 32391 Horseshoe Drive, Evergreen, Colorado 80439, or at such
other place as the holder or holders hereof may from time to time designate in
writing, in lawful money of the United States of America,  the principal sum of
Thirty Thousand and no/100 Dollars ($30,000.00) (“Principal Balance”), together
with interest on the Principal Balance outstanding from time to time from
January 1, 2007, to and including the Maturity Date, at the rate hereinafter
specified, on the unpaid Principal Balance outstanding from time to time as
disbursed in accordance with the terms and conditions of a  Loan Agreement of
even date herewith between Borrower and Lender (the  “Loan Agreement”). This
instrument amends, restates and replaces in full the Promissory Note by Maker
dated January 11, 2007 in the face amount of $30,000.00.




1. Interest Rate.  The Principal Balance shall bear interest at the rate of
twelve percent (12%) per annum (the “Applicable Interest Rate”).


2. Payment.  The outstanding Principal Balance and all unpaid, accrued interest
thereon, shall be due and payable on demand by Lender (“Maturity Date”).  Unless
otherwise agreed or required by applicable law, payments will be applied first
to accrued unpaid interest, then to principal, and any remaining amount to any
unpaid collection costs. The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.


3. Late Payments.  If any payment of the Principal Balance or interest on this
Note or other sum due hereunder or under the Other Loan Documents (defined
below) is not paid within fifteen (15) days of when due, the Applicable Interest
Rate shall increase to the greater of: (a) six percent (6%) in excess of the
“prime rate” announced in the Western Edition of the Wall Street Journal under
“Money Rates,” as it may change from time to time, and (b) the then Applicable
Interest Rate (the “Default Rate”).


4. Pre Payment. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower’s obligation to continue to make payments as required in this
Promissory Note. Rather, early payments will reduce the Principal Balance
due.  Borrower agrees not to send Lender payments marked “paid in full,”
“without recourse,” or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.


5. Interest after Default. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the Applicable Interest Rate on this Note the Default Rate.  The
Default Rate will not exceed the maximum rate permitted by applicable
law.  Notwithstanding any provision contained herein to the contrary, or in any
instrument securing or referring to this Note, the total liability of the
Borrower for payments in the nature of interest hereunder or thereunder shall
not exceed interest at the maximum rate permitted
 
Page 1 of 4
 
 

--------------------------------------------------------------------------------

 
 
by the laws of the State of Utah, if any, and any amount paid as interest in
excess of said maximum rate shall not be deemed to be a payment of interest, but
shall be applied to the reduction of the Principal Balance owing hereunder or,
at Lender’s option, be refunded to the Borrower.


6. Security.  This Note may at Lender’s option be secured by a first Deed of
Trust and Security Agreement (herein called the First Deed of Trust) encumbering
certain real property identified in the First Deed of Trust.  This Note may also
at Lender’s option be secured by the following instruments, together with all
other documents (collectively referred to herein as the Other Loan Documents):
Assignment of Leases and Rents, Security Agreement,  UCC-1 Financing Statement,
Environmental Indemnity Agreement,   Loan Agreement, Collateral Assignment of
Agreements, Licenses and Permits, and any other collateral documents deemed
necessary or advisable by Lender in his sole discretion, each in form
satisfactory to Lender, duly executed by Borrower.


7. Default. Each of the following shall constitute an event of default (Event of
Default) under this Note:


a. Payment Default.  Borrower fails to make any payment when due under this
Note.


b. Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note, the Loan Agreement, or
in any of the related documents, or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement or promissory
note between Lender and Borrower.


c.  Default in Favor of Third Parties. Borrower or any Grantor defaults under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.


d. False Statements.  Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
related documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


e. Death or Insolvency. The dissolution of Borrower (regardless of whether
election to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


f.  Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


g. Events Affecting Guarantor.  Any of the preceding events occurs with respect
to any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or
 
Page 2 of 4
 
 

--------------------------------------------------------------------------------

 
 
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. In the event of a death, Lender, at its option, may, but
shall not be required to, permit the Guarantor’s estate to assume
unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.


h.  Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


i.  Insecurity.  Lender in good faith believes itself insecure.


j.  Cure Provisions.  If any default, other than a default in payment, is
curable and if Borrower has not been given a notice of a breach of the same
provision of this Note within the preceding twelve (12) months, it may be cured
(and no event of default will have occurred) if Borrower, after receiving
written notice from Lender demanding cure of such default: (1) cures the default
within twenty (20) days; or (2) if the cure requires more than twenty (20) days,
immediately initiates steps which Lender deems in Lender’s sole discretion to be
sufficient to cure the default and thereafter continues and completes all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.


8. Attorney’s Fees - Expenses.  Lender may hire or pay someone else to help
collect this Note if Borrower does not pay. Borrower will pay Lender that
amount.  This includes, subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including without limitation all attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals.  If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.


9. Jury Waiver. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON THE LOAN EVIDENCED BY THIS NOTE OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS NOTE, THE DEED OF TRUST OR THE OTHER LOAN DOCUMENTS, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF BORROWER OR LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER’S MAKING OF THE LOAN EVIDENCED BY THIS NOTE AND SECURED BY THE DEED OF
TRUST AND THE OTHER LOAN DOCUMENTS.


10. Governing Law.  This Note will be governed by, construed and enforced in
accordance the laws of the State of Utah without application of its conflict or
choice of law principles. This Note has been accepted by Lender in the State of
Utah.


11. Financial Statements.  Borrower hereby agrees to provide to the Lender
annual Business Financial Statements and Income Tax Returns as long as there are
any loans outstanding to Lender.


12. Successor Interests.  The terms of this Note shall be binding upon Borrower,
and upon Borrower’s successors and assigns, and shall inure to the benefit of
Lender and his successors and assigns.


13. General Provisions.  Lender may delay or forgo enforcing any of its rights
or remedies under this Note without losing them.  Each Borrower, if more than
one, understands and agrees that, with or without notice to Borrower, Lender may
with respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest
 
Page 3 of 4
 
 

--------------------------------------------------------------------------------

 
 
on the indebtedness; (c) exchange, enforce, waive, subordinate, fail or decide
not to perfect, and release any security, with or without the substitution of
new collateral; (d) apply such security and direct the order or manner of sale
thereof, including without limitation, any non-judicial sale permitted by the
terms of the controlling security agreements, as Lender in its discretion may
determine; (e) release, substitute, agree not to sue, or deal with any one or
more of Borrower’s sureties, endorsers, or other guarantors on any terms or in
any manner Lender may choose; and (f) determine how, when and what application
of payments and credits shall be made on any other indebtedness owing by such
other Borrower.  Borrower and any other person who signs, guarantees or endorses
this Note, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor.  Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.  The obligations under this
Note are joint and several.


BORROWER:


Park-Premier Mining Company






By:  /s/ Jeff Lee                                         
         Jeff Lee, Vice President
 
 
 
 
 
 
 
Page 4 of 4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 